ORDER ON PETITION FOR REHEARING
Goolsby, Judge:
Checker Cab and Parcel Service, Inc., and Larry E. Duncan petition for a rehearing. This court affirmed the circuit court order finding them in contempt and sentencing Duncan to ninety-days imprisonment.
A petition for rehearing must show points supposedly overlooked or misapprehended by the court. Its purpose is not to present points the lawyers of losing parties overlooked themselves or to have the case tried in the Court of Appeals a second time. See Arnold v. Carolina Power & Light Co., 168 S. C. 163, 167 S. E. 234 (1933).
Checker Cab and Duncan contend we misapprehended their arguments that they were not found guilty of criminal contempt by the trial court and that, if they were found guilty of criminal contempt, the trial court did not apply the reasonable doubt standard in determining whether they were guilty. See In re Winship, 397 U. S. 358, 90 S. Ct. 1068, 25 L. Ed. (2d) 368 (1970).
We made no mistake regarding the nature of the contempt proceedings conducted by the trial court. It clearly found Checker Cab and Duncan guilty of criminal contempt. The trial court conducted the hearing to determine whether to punish them for violating an earlier order and not to determine whether to coerce them into taking action beneficial to the respondents. State v. Nathans, 49 S. C. 199, 27 S. E. 52 (1896); Clamp v. Hall, 287 S. C. 270, 335 S. E. (2d) 815 (Ct. App. 1985). The trial court made *613specific findings as to their wilful intent in violating the earlier order. See 17 Am. Jur. (2d) Contempt § 8 at 14-15 (1964). The sentence imposed on Duncan is a determinate sentence. See id. § 111 at 97 (1964).
A problem Checker Cab and Duncan face regarding the argument they make about the proper standard of proof is that the issue is not fairly embraced by any of their five exceptions. The exception that comes closest to raising the issue is Exception No. 2, which reads:
The lower court erred in applying an inappropriate burden of proof, the error being that appellant presented evidence of substantial compliance with the order of the court and hence the finding of contempt is improper and [sic] abuse of discretion.
Checker Cab and Duncan do not identify in Exception No. 2 which burden of proof the trial court “inappropriately]” applied. Thus, their exception suffers from vagueness. See S. C. SUP. CT. R. 4, § 6.
In any case, the presumption is the trial court employed the proper standard. See 5 C.J.S. Appeal & Error § 1554 at 1126-27 (1958). Here, we agree, the proper standard is the reasonable doubt standard. In re Winship, supra. If the trial court did not apply the reasonable doubt standard, the burden was upon Checker Cab and Duncan to show the trial court did not apply it. See Small v. Mungo, 254 S. C. 438, 175 S. E. (2d) 802 (1970). This they did not do.
The particular error Checker Cab and Duncan assign in Exception No. 2 regarding the trial court’s employment of an “inappropriate burden of proof,” is not that the trial court used some standard other than reasonable doubt but that the “appellants] presented evidence of substantial compliance with the order of the court.” The question before the trial court, however, was not whether Checker Cab and Duncan substantially complied with the trial court’s earlier order but whether they complied with it fully or wilfully disobeyed it. The trial court found that they had not fully complied with its earlier order and, moreover, had wilfully disobeyed the order. The evidence supports this finding beyond a reasonable doubt.
*614We therefore find the petition for rehearing lacking in merit and accordingly deny it. The stay of remittitur heretofore granted is revoked.
Shaw and Bell, JJ., concur.